OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     £iD^Q^23«^.CAftTOA^TAT1^^USTJN. TEXAS 78711



              STATE ©F TEXAS
              PENALTY FOR              ' S*
 4/1/2015     PRIVATE USE.         h                                                    APR06 2015

 FEIST, HERBERT HERMAN ,Tr..^C^fio.                  ^6f7r,l£DFRO,V,^R^2,375,-24
 This is to advise that the Court has denied without written order motion foMeave to
 file the original application for writ of mandamus
                                                  ''                             Abel Acosta, Clerk

                               HERBERT HERMAN FEIST
                               JEFFERSON COUNTY CORRECTIONAL FACILITY #
                               18805
                               P.O. BOX 26007                                          i$|"     j,
                               BEAUMONT, TX 77720                                              |l
                                                                                                M

MSB 77720                      n"llll,,ll'lll,l"ll'lllll'lll"l',l,llll'll','l,l',!l,'li,,lll    V|)   i